Citation Nr: 1126525	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  04-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a rating reduction from 50 percent to 10 percent for service-connected headaches was proper.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By decision dated June 2006, the Board upheld the RO's October 2004 rating decision which reduced the disability rating for service-connected headaches from 50 percent to 10 percent disabling, and denied a rating greater than 10 percent for service-connected headaches.  The Veteran filed a timely appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2008, the Court vacated and remanded the Board's decision pursuant to a Joint Motion for Remand (JMR) filed by General Counsel for the Department of Veterans Affairs (General Counsel) and the Veteran's representative.

In June 2008, the Board again issued a decision in this matter.  However, it was discovered that pertinent evidence sent to the Board prior to issuance of that decision had not been associated with the claims file.  Accompanying this newly submitted evidence was a waiver of RO consideration of the evidence in the first instance.

In October 2008, the Board vacated the June 2008 decision on due process grounds to review the newly associated evidence.  See 38 C.F.R. § 20.1304(c).  The Board denied the Veteran's claims, which was timely appealed to the Court by the Veteran.

In a Memorandum Decision dated December 2010, the Court reversed the Board's decision as it pertained to the rating reduction issue, and instructed the Board to reinstate the Veteran's 50 percent rating effective from the date of the reduction.  The Court offered no further instructions, thus effectively disposing of all issues other than an administrative reinstatement of the 50 percent rating.  Thus, the Board finds that its jurisdiction is limited to the restoration of the 50 percent rating effective January 1, 2005.  The issue of an increased evaluation for headaches, addressed by the Board in October 2008, was not vacated by the Court and is not before the Board at this time.  

The Court's Memorandum Decision determined that the Veteran's symptomatology involving headaches and cervical spine pain with radiculitis-type symptoms have not "materially improved" since the RO awarded the Veteran a 50 percent rating for service-connected headaches in a March 1989 decision.  

As addressed more fully below, the record also reflects untruthful statements made by the Veteran in pursuit of VA compensation benefits.  For example, with respect to the service-connected headaches, the Veteran provided completely contradictory statements regarding his purported headache prostration with nausea and vomiting on VA examinations in June 2003 and April 2004.  These statements, when viewed in light of incredulous allegations of a back injury in service due to being shot down by a plane and/or being in a bunker explosion, raise serious concerns of outright factual fabrication in pursuit of VA compensation benefits.

From the ruling of the Court, it appears that a finding that the Veteran is exaggerating/manufacturing his complaints is not, in and of itself, a finding of "material improvement" but instead a finding that the determination that awarded the Veteran higher compensation based on those complaints was clearly and unmistakably incorrect.  Thus, the Court held that a rating reduction was not proper under the provisions of 38 C.F.R. § 3.344(a), but that a finding of CUE pursuant to 38 C.F.R. § 3.105(a) would be the preferred method of addressing this unique issue.  

Further, as discussed by the Court and VA's General Counsel, the RO's October 2004 rating decision appeared to base the rating reduction, in part, upon an admission that the award of a 50 percent rating in the March 1989 rating decision represented clear and unmistakable error (CUE) as it was based almost exclusively on cervical spine symptomatology which was coded as nonservice-connected.  Again, not an indication of "material improvement" under § 3.344(a), but an indication of error under § 3.105(a).

Based on the finding of the Court's in its December 2010 determination, the issue of whether the RO committed CUE in the March 1989 rating decision which awarded a 50 percent rating for service-connected headaches, as well as the issue of whether the statements made by the Veteran in pursuit of VA compensation benefits rise to the level of fraud, are referred to the Agency of Original Jurisdiction (AOJ) for appropriate required action.  


FINDING OF FACT

The RO's October 2004 rating decision, which reduced the disability rating for service-connected headaches from 50 percent to 10 percent disabling, is void ab initio.


CONCLUSION OF LAW

The criteria for restoration of the 50 percent disability rating for service-connected headaches, effective January 1, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code (DC) 8100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appealed to the Court the Board's October 2008 decision which held that an October 2004 RO rating decision properly reduced the Veteran's disability rating for service-connected headaches from 50 percent to 10 percent disabling.  The case addresses the important question of how an incorrect rating determination can, and cannot, be effectively reduced.  

In a Memorandum Decision dated December 2010, the Court reversed the Board's decision as it pertained to the rating reduction issue, and ordered that the Board reinstate the Veteran's 50 percent rating effective January 1, 2005, based not a  finding that the Veteran actually has a 50 percent disability associated with his service connected headaches, but in the manner in which the RO reduced the evaluation. 

The factual history for this case is quite complex.  The Veteran has been service-connected for a headache disorder, which is evaluated under the criteria of DC 8100.  A 10 percent rating contemplates migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The maximum 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Historically, the Veteran's service treatment records (STRs) reflect the onset of occipital headaches in February 1967.  The Veteran himself described such headaches as being precipitated upon telling his wife of a service demotion.  At that time, the Veteran self-described having a constant dull headache with exacerbations of a throbbing nature brought on by emotional distress.  The evaluations, which included a two-day period of hospitalization, resulted in an impression of headache, etiology determined.  However, it was strongly felt that the "headaches are tension in nature and anxiety in origin."

On his initial VA Compensation and Pension (C&P) examination in October 1967, the Veteran described a "generalized" and "steady" headache which, at times, was "real painful."  General and psychiatric examinations, which included electroencephalography, did not clarify the diagnosis.

On this record, the RO issued a November 1967 rating decision granting service connection for headaches, cause unknown, with the assignment of an initial 10 percent evaluation.  In so doing, the RO noted as follows:

The bd has recognized the difficulty of ascertaining the true etiology of the headaches in question, however, in view of the symptomatology noted in service, and the current VA exam, the bd feels that SC should be established for headaches, cause unknown, and a compensable evaluation is assigned.

Fairly stated, the RO made the best possible decision based upon the available evidence that the Veteran's symptoms of non-prostrating, tension-type headaches were of service-connected origin however diagnosed.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection claim should encompass the symptoms which the claimant is attempting to service connect).

Thereafter, the record reflects multiple new claims filed by the Veteran which includes symptomatology claimed as related to the now service-connected headaches which were not shown to be manifested in service.  For example, in a claim filed in September 1978 (which is approximately 11 years after service discharge), the Veteran reported that he "NOW SUFFER[ED] FROM PARTIAL FACIAL PARALYSIS THAT EXTENDS DOWN TO THE LEFT ARM AT TIMES, LOSS OF HEARING, BLACKOUTS, BLURRED VISION, AND HEADACHES OF GREAT INTENSITY."  

Notably, the Veteran's himself described a postservice onset of the additional symptoms of partial facial paralysis radiating to the left arm with loss of hearing, blackouts and blurred vision.

The medical records associated with the claims folder included a September 1978 clinical assessment of possible trigeminal neuralgia on Histaminic headaches.  A November 1978 VA C&P examiner, who noted the Veteran to provide a "somewhat" "rambling" and "vague" history of headache symptomatology, found no definitive diagnosis and recommended a brainstem auditory evoke response study which was not available at the agency.

An RO rating decision in January 1979 increased the disability rating for service-connected "headaches" to 30 percent disabling.  It is not clear from the rating decision whether any distinction was made between symptoms of service-connected and nonservice-connected origin.

Thereafter, a January 1980 VA clinical record noted that the Veteran described now having headaches with "neck and shoulder pain."  A VA hospitalization in July 1980, which included electromyography and nerve conduction velocity study, resulted in an assessment of "CERVICAL SPINE PAIN - UNDETERMINED ETIOLOGY WITH ASSOCIATED LEFT SIDED HEADACHE AND FACIAL PAIN."  The Veteran reported a resolution of his headache symptoms with use of a TENS unit.

By rating action dated February 1981, the RO reduced the evaluation for headaches to 10 percent disabling.

Thereafter, the Veteran submitted a notice of disagreement with this decision.  In so doing, the Veteran attached a private rheumatology consultation which opined that the Veteran's symptoms of neck pain with numbness and burning of the fingers, as well as headaches, was consistent with a diagnosis of fibrositis syndrome that was compatible with the Veteran's personality type.  This examination report included the Veteran's history of jaw locking during service which required being "set back in place" (which is not shown in the STRs).

In October 1981, a VA C&P neurology examination was unable to determine a diagnosis for the Veteran's problem, other than an assessment that the Veteran experienced real pain possibly related to mechanical factors.

A December 1981 RO rating decision denied a rating greater than 10 percent for headaches.  At this time, the RO specifically included a nonservice-connected coding for cervical spondylosis.

A September 1983 VA neurology consultation, which noted the Veteran's past evaluation for numerous complaints of wandering aches and pains and paresthesias investigated by myelograms, electrograms, nerve conduction studies and evaluations by neurologists and rheumatologists, indicated that there was no known organic cause for the Veteran's complaints.  An October 1983 VA hospitalization resulted in an assessment of possible fibrositis.

In December 1983, the RO received a congressional inquiry concerning the Veteran's allegations of incurring a severe back injury "in 1966 while in Vietnam his airplane was shot down."  

The service records clearly do not reflect that such an incident ever occurred.

The Veteran underwent VA C&P examination in January 1989.  At that time, the Veteran reported "Headaches Started 1966 with neck pain" which is not consistent with the STRs and his own reported history in September 1978.  The examiner offered a diagnosis of osteoarthritis of the cervical spine rule out (R/O) radiculitis with no further opinion provided.

By rating action in March 1989, the RO awarded a 50 percent evaluation effective May 13, 1987.  The basis for this award is unclear, as it primarily cites the January 1989 VA C&P examination report but still codes cervical spondylosis as a nonservice-connected disorder. 

Notably, the 50 percent rating remained in effect from May 13, 1987 to January 1, 2005.  In such a situation, pursuant to 38 C.F.R. § 3.344(a), the Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  See Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Thereafter, the record contains continued uncertain medical assessments regarding the Veteran's headache disorder.  An April 2003 VA clinical record noted "MULTIPLE SOMATIC COMPLAINTS" which included various muscle and joint aches and pains which were "NOT REAL SPECIFIC."  In November 2003, a VA clinician provided the following assessment of the Veteran's headaches:

A/P:  Cervical pain.  Suspect that DJD is underlying cause.  Can't completely r/o a primary HA disorder, but no good story for migraines - - chronic tension HA more likely, and likely to be contributed to by neck pain.

The Veteran himself has provided contradictory statements.  For example, on VA C&P examination in June 2003, the Veteran denied migraine headaches and denied associated symptoms of nausea or vomiting.  He also denied prostrating headaches, as he could take care of some household chores during his bad headaches.  

However, on VA C&P examination in April 2004, the Veteran now endorsed migraine headaches with symptoms that included vomiting and nausea.  He further stated that, when the attacks occurred, he was confined to the bed and "unable to do anything."

On this point, the Board notes that the Veteran clearly provided a false report of headache symptomatology to either the VA examiner in June 2003 or April 2004.  Quite simply, the Veteran provided contradictory statements regarding whether or not he manifested symptoms of nausea, vomiting and prostrating headaches which required a factual determination by the Board as to which statement was true.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (the Board, as a factfinder, has a duty to determine the credibility and weight to be given to the evidence).

Additional evidence demonstrating an unreliable lay report of symptomatology included a December 2004 VA clinic examination, wherein the Veteran reported taking Motrin "on occasion" for migraine headaches.  These notes also refer to the Veteran having migraines accompanied by nausea that were "better" than when he started having them 30 years ago.

The record also disclosed that the Veteran offered an additional theory of causation for his neck and back pain, for which he was seeking VA compensation benefits.  Instead of being shot down in a plane (or possibly in addition to this alleged injury), the Veteran now alleged that his terrible headaches, neck pain and back pain were attributable to a bunker explosion in Vietnam, which purportedly rendered him unconscious and resulted in a severe cut and major trauma to the left side of his skull.  

The service records do not disclose such an incident ever occurred.

On this point, the Board notes that the Veteran made incredulous assertions of fact, of being shot down in a plane and/or subjected to a bunker explosion, in pursuit of VA compensation benefits which further undermine and impeached the credibility of his assertions.

Based upon this record, the Board's October 2008 decision found that the Veteran's service-connected headache disorder did not result in "prostrating" attacks of headache, which is required to even support a 10 percent rating under DC 8100.  In so deciding, the Board cited the Veteran's own statements which were contradictory, as reported above.  

In essence, the Board made a finding of fact that the Veteran did not experience prostrating headaches which is required to support even a 10 percent rating under DC 8100.  The Board had a plausible basis to arrive at this conclusion based upon statements provided by the Veteran himself.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board is responsible for assessing the credibility and weight of evidence which is overturned by the Court only if clearly erroneous).

In this respect, the Board relied on the report of symptomatology provided by the Veteran himself on the June 2003 VA C&P examination which did not describe any prostration.  The Veteran is competent to describe the frequency and duration of his headache attacks as well as functional limitations caused thereby.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Furthermore, the Veteran himself described his headache symptomatology as "better" in December 2004.

In connection with the lay evidence, the medical evidence also supported a finding against any prostrating headache attacks.  As indicated by the November 2003 VA clinician, the Veteran provided "no good story" to support a diagnosis of migraine headaches but more likely chronic tension headaches.

Admittedly, the Board's decision did not specifically use the terms "material improvement" under the "ordinary conditions of life."  However, the import of the entire decision made it clear that the Veteran did not experience any prostrating attacks ever, which had been the premise of the 50 percent rating assigned in March 1989.  See October 2008 Board decision, page 3 (the Board made a finding of fact that the Veteran's headaches do not approximate characteristic prostrating attacks occurring on an average of once a month over the last several months or greater symptoms.

The Court also indicated that the facts demonstrated that the appellant's condition and diagnosis remained largely unchanged from the time the 50 percent rating was assigned, intimating that the Board's decision was premised on attributing the headache disorder as being related to the spine or neck.  See December 2010 Memorandum Decision, p. 9.  

The Board's decision did discuss the conflicting evidence concerning the etiology of the headaches, which only served to corroborate the fact that the Veteran's complaints are vague, inconsistent and incapable of diagnosis after many decades.  Importantly, the Board specifically attributed all headache symptomatology as service-connected in origin regardless of cause - but found that such symptomatology did not result in prostrating attacks.  See October 2008 Board decision, pp. 11-13 (specifically citing the case of Mittleider v. West, 11 Vet. App. 181 (1998) in holding that no distinction was being made between the potential causes of the headache).

Finally, the Court questioned the adequacy of the April 2004 VA examination report to support a rating reduction in this case.  Notably, the March 1978 rating decision awarded a 50 percent rating based upon accepting as true the Veteran's assertions of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The April 2004 VA examination report included the Veteran's report of a 39 year history of migraine attacks characterized by red eyes, muscle spasms in neck, dizziness, vomiting, shooting pain behind the eyes, coughing, nausea, loss of strength, numbness, tingling, stabling pain in shoulders and soreness of the left side of neck and jaw.  With respect to severity, he stated that "[w]hen the attacks occur, he has to stay in bed and is unable to do anything."

The Board notes that the April 2004 examination showed, in the clearest light possible, that the Veteran was being untruthful as to his headache symptomatology.  At a prior examination in June 2003, the Veteran reported headaches since 1966 manifested by pain of the left side of head and neck absent nausea or vomiting.  Furthermore, with respect to severity, the Veteran stated that "[w]hen the attacks occur, he can take care of some household chores but can't go to work."

Thus, the April 2004 VA examination, when viewed against the entire evidentiary record, established that the Veteran was not a reliable historian regarding the frequency, duration and severity of his headache symptoms.  The type of case at hand is unique inasmuch as the claimant himself is the most reliable and competent reporter of the type of symptomatology utilized in DC 8100.  The Court has repeatedly emphasized that lay claimants are competent to speak to symptoms within their personal observation.  See Barr, 21 Vet. App. 303 (2007); Davidson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board found that the Veteran's lay report of symptoms in the VA examination in June 2003 was more credible than his report of symptoms on his April 2004 VA examination.  The record reflects that, after more than 3 decades, the Veteran's treating physicians have not found an answer other than a multitude of negative workups.  The Board fails to find how any other type of VA examination would satisfy the "adequacy" requirement cited by the Court, particularly when the rating at hand derives almost exclusively on what a claimant reports as to frequency, duration and severity of headache symptoms, and those reports are not truthful. 

Simply stated, the critical issue in this case is no longer the clinical findings, but the Veteran's credibility.

The Court concluded that the findings above were not an indication of "material improvement" under the provisions of 38 C.F.R. § 3.344(a), but instead a finding that a mistake had been made in the awarding of a 50 percent evaluation in the first instance, which would require a separate determination of CUE pursuant under 38 C.F.R. § 3.105(a), not under 38 C.F.R. § 3.344(a). 

Based on the above, the Board finds that the RO's October 2004 rating decision, which reduced the disability rating for service-connected headaches from 50 percent to 10 percent disabling, is void ab initio per order of the Court.  The appeal is granted.

ORDER

The appellant's claim for restoration of his 50 percent rating for service-connected headache disorder is granted effective January 1, 2005.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


